CRANDALL, Judge.
Movant, James L. Vogt, appeals from the denial of his Rule 27.26 motion without an evidentiary hearing. We reverse and remand.
Movant was convicted, after a plea of guilty, of burglary and sentenced to imprisonment for six years. The sentence was ordered to be served concurrently with other sentences imposed in another county.
Movant then filed this Rule 27.26 motion alleging ineffective assistance of counsel. The State filed a motion to dismiss. After oral argument, the trial court sustained the State’s motion to dismiss without making findings of fact and conclusions of law. Movant challenges that deficiency on appeal.
The trial court is required to make findings of fact and conclusions of law on all issues presented. Leady v. State, 714 S.W.2d 221, 222 (Mo.App.1986). Here, the trial court simply sustained the State’s motion to dismiss. The trial court’s ruling is insufficient to enable an appellate court to review movant’s contentions. Compare Huffman v. State, 703 S.W.2d 566 (Mo.App.1986).
The order of the trial court is reversed and the cause is remanded with directions to enter specific findings of fact and conclusions of law on all issues raised in mov-ant’s Rule 27.26 motion or, in the alternative, to grant an evidentiary hearing.
SIMON, P.J., and GRIMM, J., concur.